Rivers, J.
Upon the foregoing papers this motion is granted, eliminating from the item of examination “in which accident plaintiff was injured ”.
The defendant is a common carrier operating on the streets of New York under a public franchise giving it the privilege of doing so. It seems to me that it is therefore the duty of the defendant to reveal to any of its passengers who may be injured in a collision between defendant’s bus and another vehicle, the ownership and identifying features of that other vehicle. This is nothing more than ordinary fairness, and I do not understand why the defendant should be reluctant to reveal that information.
The defendant is directed to attend for examination accordingly by the driver of its bus, referred to in the notice of motion, or by any other officer or employee competent to give testimony, at Special Term, Part 2, on June 25,1945, at 10 a.m.